869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Robert BARASH, Defendant-Appellee.
No. 88-2227.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1989.

Before MERRITT and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The government appeals from the district court's order granting defendant's release pending trial.  The parties have now filed a stipulated motion to remand this action to district court for entry of an order of detention.


2
Upon consideration of this matter, this action is remanded to the district court for entry of an order detaining defendant pending trial on federal charges.